Citation Nr: 0913422	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-40 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had missing status from December 11, 1944 to 
January 8, 1945; recognized guerilla status from January 9, 
1945 to October 24, 1945; and regular Philippine Army service 
from October 25, 1945 to November 15, 1945.  He died in 
February 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO denied service connection for the cause of the 
Veteran's death.  The appellant filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as cardiorespiratory arrest secondary to Koch's 
pneumonia.  

3.  At the time of the Veteran's death in February 2004, 
service connection was not in effect for any disabilities.  

4.  Koch's pneumonia and pulmonary tuberculosis were first 
manifested many years following separation from service, and 
there is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between these disabilities 
and service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for dependency and indemnity compensation 
(DIC) benefits, to include for service connection for the 
cause of the Veteran's death, VA's notice requirements 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  After issuance of this letter, RO 
rating decisions dated in March, April, and July 2005 reflect 
the initial adjudication of the claim.  

As regards the Hupp requirements, the Board notes that the 
August 2004 letter did not list the disabilities for which 
the Veteran had been granted service connection during his 
lifetime, and did not clearly explain the evidence and 
information needed to substantiate a DIC claim based on a 
condition not yet service-connected.  However, written 
statements by and on behalf of the appellant clearly indicate 
an awareness of these requirements and the fact that the 
Veteran did not have any disabilities for which service 
connection was in effect.  Her contentions are that the 
Koch's pneumonia (i.e. tuberculosis) that caused the 
Veteran's death was incurred while the Veteran was a prisoner 
of war (POW) during military service or that he had 
malnutrition while he was a POW, which led to the Koch's 
pneumonia.  The appellant has thus demonstrated an awareness 
of what is needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's death certificate, and private medical records and 
statements from Drs. Tomboc, Concepcion, Ferrer, and Ledda.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the appellant, 
and by various individuals attesting to have known the 
appellant and her representative, on her behalf.
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and tuberculosis becomes manifest 
to a degree of 10 percent within 3 years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309. 

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially 
or materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 C.F.R. § 3.312(c)(1).

Considering the claim for service connection for the cause of 
the Veteran's death in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.

The Veteran died in February 2004.  His death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest secondary to Koch's pneumonia 
(i.e., tuberculosis).  At the time of the Veteran's death in 
February 2004, service connection was not in effect for any 
disabilities.  

The appellant asserts that the Veteran developed Koch's 
pneumonia while he was a POW during service.  Alternatively, 
she asserts that the Veteran had malnutrition while he was a 
POW and that this condition led to Koch's pneumonia.  
In an October 1945 Affidavit for Philippine Army Personnel, 
the Veteran reported that he had guerilla service from 
December 1944 to October 1945 and was processed into the 
Philippine Army in October 1945.  He stated that he had 
malaria in July 1945, but said he did not have any permanent 
residuals or other disabilities.  

The report of an October 1945 medical examination reflects 
that the Veteran was physically fit and did not have any lung 
disabilities.  On a corresponding Army of the Philippines 
Personal Record, he attested to the fact that he was in sound 
and well condition.  

In a May 1947 Affidavit for Philippine Army Personnel, the 
Veteran reported that he was a POW from November 15, 1942 to 
January 21, 1943.  He reported that he incurred no wounds or 
illness during internment or subsequent service.  

The Service Department has determined that the Veteran had 
missing status from December 11, 1944 to January 8, 1945; 
recognized guerilla status from January 9, 1945 to October 
24, 1945; and regular Philippine Army service from October 
25, 1945 to November 15, 1945.  Findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

Initially, the Board points out that the Veteran's POW status 
has not been verified by the Service Department and it is not 
claimed that he was a POW during a period of recognized 
service.  The appellant has submitted affidavits from N.O., 
M.O., and R.O. stating that the Veteran was a POW and was 
held captive by the Japanese Imperial Army from November 1942 
to January/February 1943.  Even assuming that the Veteran was 
a POW, as claimed, the time period in question was before 
recognized periods of service for the purpose of establishing 
VA benefits.  The Board also points out that the Veteran's 
POW status is irrelevant to this claim as the medical 
evidence shows that the cause of his death was Koch's 
pneumonia-a disease that is not considered specific to POWs.  
See 38 C.F.R. § 3.309(c) (2008).

Private medical records from Dr. Tomboc reflect that the 
Veteran had pneumonia in August 1997; pulmonary tuberculosis 
in January 1999; pneumonia in April 2000; Koch's pneumonia in 
June 2000; and community acquired pneumonia in January 2001.  
A February 2001 certification from Dr. Tomboc reflects that 
the Veteran was hospitalized in August 1997 for Koch's 
pneumonia and anemia; in April 2000 for pneumonia; and in 
January 2001 for community-acquired pneumonia.  A February 
2001 X-ray revealed pulmonary tuberculosis, upper lobe 
bronchiectasis, atelectasis (collapsed lung), and bilateral 
pulmonary emphysema.  

An August 2003 certification from Dr. Concepcion reflects 
that the Veteran had the following diagnoses prior to his 
death:  pulmonary tuberculosis, moderately advanced with 
secondary atelectasis; bronchiectasis, bilateral; 
oteoarthritis; mature, cataract, senile, both eyes; and 
chronic obstructive pulmonary disease (COPD).  

An August 2004 medical certificate from Dr. Ferrer, as well 
as a September 2004 letter from Dr. Ledda, reflects that the 
Veteran was hospitalized in January 2004 for severe 
pneumonia, pulmonary tuberculosis, and pleurodiaphragmatic 
adhesion and pleural thickening.  (This is confirmed by a 
January 2004 X-ray.)  

An April 2005 certificate from Dr. Concepcion reflects that 
the Veteran was treated after the war by Dr. Lopez, who is 
now deceased.  Dr. Concepcion began treating the Veteran in 
1984.  Dr. Concepcion opined that the Veteran's pulmonary 
tuberculosis and malnutrition could have been contracted 
during the war and is common among soldiers.  In a May 2005 
letter, Dr. Concepcion stated that pulmonary tuberculosis is 
difficult to diagnosis in its early stages and is often 
misdiagnosed as a respiratory infection.  Private medical 
records submitted by Dr. Concepcion in June 2005 reflect that 
the Veteran had severe pneumonia, pulmonary tuberculosis, and 
pleurodiaphragmatic adhesions and pleural thickening in 
January 2004. 

In this appeal, the earliest documented evidence of Koch's 
pneumonia or tuberculosis is in 1997, many years after the 
Veteran's service.  The passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no 
persuasive medical evidence or opinion establishing the 
requisite medical nexus in this case. 

Although Dr. Concepcion opined that the Veteran's pulmonary 
tuberculosis could have been contracted during the war and 
could have gone untreated as a respiratory infection, these 
statements are clearly speculative in nature, and medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127- 28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Additionally, Dr. 
Concepcion's opinion is not supported by the medical evidence 
of record as the Veteran was found to be physically fit in 
October 1945.  Significantly, in a May 1947 affidavit, the 
Veteran, himself, denied having any chronic wounds or 
illnesses from service.  

The Board further notes that to whatever extent the 
assertions of the appellant and her representative are being 
advanced to establish a medical relationship between the 
Veteran's death and service, such evidence must fail.  
Matters of diagnosis and medical relationship are within the 
province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess appropriate medical training 
and expertise, they are not competent to render a persuasive 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


